Exhibit 10.7

 

LOGO [g362543dsp0036.jpg]

Equity Award Grant Policy

 

Approved:   

January 10, 2007

Amended:   

April 30, 2009

Amended:   

July 30, 2009

Amended:   

February 25, 2013

Amended:   

July 24, 2014

Amended:   

October 7, 2014

Amended:   

July 25, 2017

 

I. General Scope

This Equity Award Grant Policy (this “Policy”) sets forth the process followed
by Monotype Imaging Holdings Inc. (the “Company”) when granting shares of
restricted stock, restricted stock units, stock options or other equity-based
awards (collectively, “Equity Awards”) to an officer or employee of the Company
or any of its direct or indirect subsidiaries (each, an “Employee”) pursuant to
the Monotype Imaging Holdings Inc. Third Amended and Restated 2007 Stock Option
and Incentive Plan (the “2007 Plan”), or any other equity compensation plan of
the Company that the Board of Directors or the Management Development and
Compensation Committee (the “Compensation Committee”) determines to be subject
to this Policy (collectively, with the 2007 Plan, the “Plans”). This Policy does
not apply to Equity Awards granted to non-employee directors or other eligible
persons under the Plans who are not Employees. Additionally, notwithstanding the
foregoing, in recognition of the special considerations that may apply to
certain types of performance-based Equity Awards, this Policy does not apply
automatically to grants of Equity Awards that are made or earned upon the
achievement of previously determined performance-based parameters under the
Plans.

 

II. Grant Date of Equity Awards

While the Plans may permit the granting of Equity Awards at any time, the
Company generally grants Equity Awards on a regularly scheduled basis. Doing so
enhances the effectiveness of the Company’s internal control over its Equity
Award grant process and alleviates some of the burdens related to accounting for
Equity Awards in accordance with Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (“ASC 718”). If extraordinary circumstances
arise such that the Compensation Committee determines it is advisable to grant
an Equity Award at a time other than as set forth herein, the Compensation
Committee may consider and approve any such grant.

Initial and Promotion Grants

Grants of Equity Awards made in conjunction with the hiring of an Employee or
the promotion of an existing Employee are made on the fifteenth day of the month
in which such Employee was hired or promoted, unless the fifteenth is not a day
on which the



--------------------------------------------------------------------------------

NASDAQ Global Select Market (or such other market on which the Company’s common
stock is then principally listed) is open for trading in which case such grant
shall be made on the next trading day (each, a “Monthly Approval Date”). These
initial and promotion grants shall be made effective (each, a “Grant Date”) as
follows:

 

  •   With respect to an Employee whose employment began or whose promotion
occurred prior to or on the Monthly Approval Date, on such Monthly Approval
Date; and

 

  •   With respect to an Employee whose employment begins or whose promotion
occurs on a date after the Monthly Approval Date, on the next Monthly Approval
Date.

Annual Grants

Grants of Equity Awards to Employees (other than in connection with a promotion)
will be made, if at all, on an annual basis. It is the intention of the
Compensation Committee to consider and approve any such annual grants at a
meeting to be held as soon as all necessary information is available to the
Compensation Committee (the “Annual Approval Date”). Annual grants, if any,
shall be made effective (again, a “Grant Date”) on the later of:

 

  •   The third business day following the filing of the Company’s Form 10-K,
unless such day is not a day on which the NASDAQ Global Select Market (or such
other market on which the Company’s common stock is then principally listed) is
open for trading, in which case it shall be the next such trading day, or

 

  •   The third business day following the Annual Approval Date, unless such day
is not a day on which the NASDAQ Global Select Market (or such other market on
which the Company’s common stock is then principally listed) is open for
trading, in which case it shall be the next such trading day.

 

III. Approval of Equity Awards

Compensation Committee Approval

Other than as set forth in the CEO Guidelines described herein, all Equity
Awards must be approved in advance by the Compensation Committee. All Equity
Awards approved by the Compensation Committee shall be discussed and voted upon
at an in-person or telephonic meeting of the Compensation Committee. The minutes
of such meetings at which Equity Awards are approved will list the name of each
Employee receiving an Equity Award, the type and amount of Equity Awards such
Employee shall be granted, the scheduled Grant Date in accordance with this
Policy, the vesting schedule for such Equity Awards and any non-standard
material terms of such Equity Awards, if any. If grants of restricted stock or
restricted stock units are approved, the value of such grants may be denominated
in United States dollars or as a specific number of shares. If grants of stock
options are approved, the grants shall be expressed as the number of shares
underlying such stock option or as the fair market value of the award calculated
under

 

2



--------------------------------------------------------------------------------

ASC 718. If extraordinary circumstances arise necessitating such action, (1) the
chairperson of the Compensation Committee (or any other member of the
Compensation Committee determined by the Compensation Committee) may approve an
Equity Award provided that all information regarding such Equity Award has been
distributed to the members of the Compensation Committee in advance of such
approval and such approval is then communicated to the members of the
Compensation Committee, or (2) the Compensation Committee may approve an Equity
Award by unanimous consent in writing or by electronic transmission, rather than
as part of a meeting (and any such consent in writing or by electronic
transmission will be effective as of the latest date it is signed or transmitted
by all members of the Compensation Committee, respectively, and, accordingly,
the Grant Date shall not be prior to such latest date).

CEO Guidelines

The Company’s Chief Executive Officer (the “CEO”) has been delegated the
authority by the Compensation Committee to approve Equity Awards, whether annual
awards or in connection with the hiring or promotion of any Employee, to
Employees who:

 

  •   are below the level of Senior Vice President; and

 

  •   are not related persons as defined in the Company’s Related Person
Transaction Approval Policy.

Equity Awards approved by the CEO in any calendar year shall not, (1) for any
individual Employee, exceed such Employee’s annual base salary, or (2) in the
aggregate, exceed the equity budget approved by the Compensation Committee. The
CEO’s authority to approve Equity Awards shall otherwise be subject to this
Policy.

The CEO shall report any Equity Award made pursuant to the authority set forth
in this Policy to the Compensation Committee at its next regularly scheduled
meeting.

 

IV. Equity Award Pricing and Calculation

All Equity Awards shall be priced and calculated on the Grant Date in the manner
described below.

Grants of Restricted Stock

The number of shares of restricted stock that are issued will be calculated by
dividing the dollar value of the approved award by the closing market price on
the NASDAQ Global Select Market (or such other market on which the Company’s
common stock is then principally listed) of a share of the Company’s common
stock on the Grant Date, unless a specific number of shares to be awarded has
been approved.

Grants of Restricted Stock Units

The number of restricted stock units that are issued will be calculated by
dividing the dollar value of the approved award by the closing market price on
the NASDAQ Global Select Market (or other such market on which the Company’s
common stock is then principally listed) of a share of the Company’s common
stock on the Grant Date, unless a specific number of restricted stock units to
be awarded has been approved.

 

3



--------------------------------------------------------------------------------

Stock Option Grants

The exercise price of all stock options will be equal to (or, if specified in
the approval of the stock option award, greater than) the closing market price
on the NASDAQ Global Select Market (or such other market on which the Company’s
common stock is then principally listed) of a share of the Company’s common
stock on the Grant Date. If the amount of the award is to be determined by
reference to a fair value calculated under ASC 718, then the number of shares to
be subject to such stock option shall be determined based on such fair value,
the exercise price determined in accordance with the preceding sentence and the
approved valuation assumptions, subject to any other limits on the number of
shares that may be subject to such stock option.

 

V. Communication of Equity Awards to Employees

With respect to all Equity Awards, the Company will provide a notice to each
Equity Award grantee promptly after the approval of such Equity Award. Such
communication shall be made in one of the following manners: (i) by email;
(ii) in writing; or (iii) through posting in the Employee’s online E*TRADE
brokerage account. The Company will maintain appropriate records of the key
terms of such Equity Award either electronically or via another method of the
Company’s choice, at the Company’s principal office, at the offices of the
Company’s subsidiaries or through a vendor of the Company’s choice.

 

VI. Miscellaneous

The Board of Directors or Compensation Committee has the power and authority to
interpret the terms of this Policy and such interpretations will be binding on
all persons. This Policy may be modified or amended at any time by the Board of
Directors or the Compensation Committee.

 

4